PER CURIAM.
Affirmed. We treat the court order of dismissal under review as a denial with prejudice only of the then pending motion for contempt. We note that the dismissal has no effect on an existing summary judgment, which shall remain in full force and effect. Further, we construe the dismissal order as based only upon Appellee, Lobb’s, ability to pay at the time of the order, and to be without prejudice to Appellant’s right to bring further contempt or enforcement proceedings if necessary in the future.
STONE, FARMER and STEVENSON, JJ., concur.